Title: To James Madison from James Monroe, 5 May 1804
From: Monroe, James
To: Madison, James



Dear Sir
London May 5th 1804.
My late letters will have communicated almost every thing that deserves notice at this time. The new ministry is not yet formed, but there seems now to be no doubt, of the present one’s withdrawing, & that Mr. Pitt, Mr. Fox, & their respective friends will take their places. The mind naturally looks forward to the consequences likely to result from such a change. The most probable & important is that of peace. A new æra then opens to the govts. of these countries. They have wrestled with each other for some time, and find that without being able to do any real injury to its adversary, the continuance of the struggle, by its unavoidable burdens, without going into an estimate of dangers that are conjectural, subjects each to the most serious embarrassment & distress. Taking warning by what has occurr’d, it is among the probable results that their policy may entirely change. Each has it in its power to render much service to the other, in many ways, which will readily occur to you, and therefore need not be stated here. It will be well to observe a very cautious policy in respect to St. Domingo; to give offense to neither on that ground. Has the remainder of the stock been sent to Paris? by the latest accts. it had not arrived. It is anxiously to be wish’d that it was there, & the whole business closed. The preceding delays in the UStates gave uneasiness to the bankers here, wh. might have been produc’d by intelligence from Paris. A late interesting communication has been made me by an authority, whose opportunities of information, and character entitle it to very great respect, of the views which this govt. entertaind thro’ the whole of the late war, with respect to us, which altho’ it did not excite my surprise has given me much concern. I have not time to put it in cypher, & dislike to trust it otherwise. The general idea I will hasard by a gentleman who will put my dispatches into your hands. Details will be given hereafter. This gentleman informed me, as a fact of which he had the most perfect conviction, that there was an agreement between this govt. & the House of Bourbon, in the commenc’ment of the late war, that in consideration of the former uniting to restore the latter to its antient powers, in case of success, France shod. then assist G. B. to recover back the UStates. That the measures of that day wh. fell so heavy on us, were a part of that system, taken at a moment of success, & modified afterwards by the reverse: that the plan was again revived when Survarrov enter’d Italy, & the Duke of York invaded Holland, at which latter moment, a paper was thrown into circulation wh. recommended a commenc’ment of hostilities agnst the UStates, but on receiving intelligence immediately afterwards of his defeat the paper was suppressed and denied, tho’ it was believed to have been written under the authority of those in power: that the plan was certainly entertained till after the battle at Marengo, and perhaps to a much later period, tho’ the superior fortune of our country and decline of their own affairs since, has entirely kept it out of view if it has not suppressed it. This gentleman mentioned some facts & circumstances wh. strongly support the communication, but cannot be given but in cypher. The communication was not invited by any circumstance on my part, was altogether unexpected, as it was a subject on which I shod. never have thought of speaking to anyone here. I am nevertheless satisfied that it was made in perfect good faith. I shod. not be surprised if peace is made with France, to see some new project started, & in the present state of the world, and of the people in power in different quarters, nothing is too extry. not to be apprehended. The merchants of this country govern it, or the mercantile spirit is that of the government; it is perpetually in pursuit of jobs & enterprises. Driven at present from the continent where it has kept up feuds & wars for ages, it will turn its attention & direct its efforts perhaps elsewhere. Not being able to accomplish its views against France, it may strive to hit on some project in which they may cooperate. The late ministry, for it seems to be at an end, had moderate views. The present one will be composed of many of the former one, who will likely think as they then did. In Mr. Fox’s character, for peace & a just policy towards us I have much confidence, tho’ as yet I have only seen him at a distance: but his introduction into office commences a new æra, the character of which is yet to be ascertained. I shall soon be acquainted with him officially, if he is made Secry. of for. affrs., as is expected. I shall then be able to speak with more certainty of his views, and knowing them of the probable result of the present arrangment.
I shall certainly not proceed to Spain till you direct me. I have repeatedly assured you that I had no personal wish on that head, otherwise than as the publick interest might dictate. On the whole of the above, which I had intended to have reserved to be communicated in cypher you cannot be too secret. Shod. any thing transpire you may conceive that it wod. ruin the individual, on whom suspicion might light, of giving me the information. And I fear we have too many among us who watch every the slightest circumstance to transmit it here. I am dear Sir yr. friend & servt
Jas. Monroe
